In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-615V
                                      Filed: March 8, 2018
                                       Not to be published

*************************************
ALETHEA AGEE,                                *
                                             *
              Petitioner,                    *
                                             *
 v.                                          *    Influenza vaccine; complex regional
                                             *    pain syndrome (“CRPS”); respondent
SECRETARY OF HEALTH                          *    agrees compensatiom is appropriate
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
*************************************
Anne C. Toale, Sarasota, FL, for petitioner.
Claudia B. Gangi, Washington, DC, for respondent.

MILLMAN, Special Master

                                   RULING ON ENTITLEMENT1

       On May 8, 2017, petitioner filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that influenza (“flu”) vaccine administered
October 7, 2014 caused her complex regional pain syndrome (“CRPS”) in her left upper
extremity. Pet. at ¶¶ 8, 14.

        On March 7, 2018, respondent filed a Rule 4(c) Report stating “respondent agrees with
petitioner’s claim that her CRPS was caused-in-fact by the flu vaccination she received on

1
 Because this unpublished ruling on entitlement contains a reasoned explanation for the special master’s
action in this case, the special master intends to post this unpublished ruling on entitlement on the United
States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services). Vaccine
Rule 18(b) states that all decisions of the special masters will be made available to the public unless they
contain trade secrets or commercial or financial information that is privileged and confidential, or medical
or similar information whose disclosure would constitute a clearly unwarranted invasion of privacy.
When such a ruling on entitlement is filed, petitioner has 14 days to identify and move to redact such
information prior to the document’s disclosure. If the special master, upon review, agrees that the
identified material fits within the banned categories listed above, the special master shall redact such
material from public access.
October 7, 2014.” Resp’t’s Rep. at 1, 5. Respondent states “compensation is appropriate in this
case.” Id. at 5. Respondent recommends further proceedings to determine damages. Id. at 6.

       This case is now in damages.


IT IS SO ORDERED.


Dated: March 8, 2018                                        /s/ Laura D. Millman
                                                                Laura D. Millman
                                                                 Special Master




                                               2